(2011). "[We] review[ ] findings of fact for clear error but thefl legal
                consequences of those facts involve questions of law that we review de
                novo."    State v. Beckman, 129 Nev. „ 305 P.3d 912, 916 (2013).
                Additionally, we review the constitutionality of a statute de novo. State v.
                Hughes, 127 Nev. „ 261 P.3d 1067, 1069 (2011).
                             We have recently held that the warrantless, nonconsensual
                search provided for in NRS 484C.160(7) is unconstitutional.          Byars v.
                State,      Nev. , P.3d (Adv. Op. No. 85, October 16, 2014).
                However, we concluded that the good-faith exception to the exclusionary
                remedy applies and exclusion is not mandated when an officer "relied in
                good faith on the constitutional validity of NRS 484C.160, and such
                reliance appears reasonable."      Id. at   ,    P.3d at     , slip op. at 14.
                Here, the district court found that the officers' reliance on the statute was
                objectively reasonable and the exclusionary rule did not apply. Nothing in
                the record suggests that the district court's factual findings are clearly
                erroneous, and we conclude that the district court did not err by denying
                Repinec's motion to suppress the blood evidence.
                             Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                        taz-tm        , J.
                                         Hardesty

                             )
                             0,074
                                               ,   J.
                Douglas




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1941A
                          cc:   Hon. Steve L. Dobrescu, District Judge
                                State Public Defender/Ely
                                Attorney General/Carson City
                                White Pine County District Attorney
                                White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                              3
(0) I947A


             i4P„ip,W.1